—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered February 18, 1997, convicting him of burglary in the second degree and attempted rape in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The showup identification of the defendant, which was conducted in close temporal and spatial proximity to the crime, was not impermissibly suggestive (see, People v Duuvon, 77 NY2d 541; People v Bunker, 259 AD2d 757).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPU 470.15 [5]). Altman, J. P., McGinity, Luciano and H. Miller, JJ., concur.